Citation Nr: 1807295	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin condition (also claimed as lupus).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1981, from June 1983 to July 1992, from January 2003 to June 2003, and from February 2004 to October 2004.  The Veteran had service in Afghanistan in support of the Global War on Terror (GWOT).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequent to that rating decision, the Veteran submitted additional evidence in support of his claim, tolling the finality of that rating decision.  The RO thereafter issued a second rating decision denying the Veteran's claim for service connection in July 2011 that continued the denial of service connection for a skin condition.  The Veteran thereafter perfected his appeal to the Board.  

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

This case initially came before the Board in December 2014.  As the Board must again remand the Veteran's claim, a determination as to whether the Board's previous remand directives have been satisfied is premature.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Over the course of his appeal, the Veteran has contended that his current skin condition (to include lupus) had its onset during or close in time to his service in Afghanistan in 2004.  The Veteran also contends that he received treatment within a year of his final separation from service in October 2004, or that his current disability warrants service connection on the basis that it is an undiagnosed illness or a medically unexplained chronic multisymptom illness within the definition of Gulf War Illness.  For the reasons that follow, his claim must be remanded before a final decision can be reached.  

In support of his claim, the Veteran stated in July 2011 that his skin condition began during his service in Afghanistan; the Veteran stated that he sought treatment for this condition during his active service, and that he reported this problem on his post-deployment health assessment.  At his June 2013 hearing, the Veteran again stated that his condition began during his deployment.  He also provided letters from his spouse and father that placed the onset of his disability close in time to when he returned from Afghanistan.  

Before turning to the reasons that the Veteran's claim must again be remanded, the Board notes that because the Veteran did not serve in a qualifying area, regulations and presumptions regarding Gulf War Illness are not applicable to his claim.  Specifically, service connection for undiagnosed illnesses or for medically unexplained chronic multisymptom illnesses are limited to veterans with service in the Southwest Asia theater of operations; though this definition includes places such as Iraq, Saudi Arabia, and Kuwait (among others), Afghanistan is specifically not included on this list.  See 38 C.F.R. § 3.317(e) (2017).  The Veteran does not contend, and the record does not reflect, that the Veteran had service at any time in any of the locations that would render him eligible for service connection on this basis.  Id.  Accordingly, service connection for a skin condition on the basis of an undiagnosed illness or for a medically unexplained chronic multisymptom illness is not warranted.

As noted above, the Board previously remanded this claim in December 2014.  Among the Board's remand directives were instructions to obtain treatment records from the VA Medical Center in Minneapolis, Minnesota from 2005 to 2006, and to schedule the Veteran for a VA examination to determine the nature and possible relationship to service of the Veteran's claimed skin condition, to include whether the Veteran's skin condition represented an undiagnosed illness or a chronic multisymptom illness.  

Upon reviewing the claims file, the Board finds that neither directive was accomplished and further action is required.  

First, with regard to the medical records request, VA sought records from the Minneapolis VAMC in January 2015.  Though additional records were obtained, these records are short (consisting of only two pages documenting the medications that the Veteran was prescribed), and it is not clear that they relate to the time period in question.  Thus, on remand, a second attempt must be made to obtain these outstanding records.  

Second, with regard to the request to obtain an examination, subsequent to the time that the Board remanded the Veteran's claim, the Veteran was arrested and later incarcerated for a felony conviction.  The RO attempted to schedule the Veteran for a VA examination in accordance with VA guidance regarding examinations for incarcerated veterans, but the RO determined that no examination was feasible.  

VA's duty to assist, however, allows the Board to obtain an examination or opinion when necessary to decide a claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  Though the Board's previous remand directed the RO to schedule the Veteran for an examination to determine the nature of the Veteran's claimed skin disability, the Board also sought information regarding the etiology of that disability, and whether it had its onset during or was otherwise related to his active service.  This conclusion can be obtained even without scheduling the Veteran for an examination.  Thus, on remand, an opinion must be obtained regarding the possible relationship between the Veteran's claimed skin disability and his active service.  

Accordingly, this claim is REMANDED for the following action:

1.  Obtain records of the Veteran's treatment at VA facilities from 2005 to 2006.  All attempts to obtain these records must be documented in the Veteran's claims file.  

Should VA determine that such records do not exist or cannot be obtained, a formal finding of unavailability must be made on the record in accordance with 38 C.F.R. § 3.159(e) (2017).  

2.  Following the completion of the above ordered development, obtain an opinion regarding the etiology of the Veteran's claimed skin disability from an appropriate examiner.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

After reviewing the Veteran's claims file, the examiner is to answer the following questions:

A)  From what skin disability or disabilities has the Veteran suffered since filing his claim in September 2009?

B)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed skin disability had its onset during or is otherwise related to the Veteran's active service?  

In answering this question, the examiner must discuss the Veteran's treatment for skin conditions in the late 1980s during an earlier period of service.  

C)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's skin condition had its onset within the year following his October 2004 separation from service?  

In answering this question, the examiner must address the statements from the Veteran, his spouse, and his father regarding the symptoms they observed following his deployment.  Further, as VA has made a formal finding of unavailability regarding the Veteran's 2004 post-deployment health assessment, the examiner may make no negative inferences on the basis of this missing information.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal in light of this and all other evidence obtained as a result of this remand.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of his claim.  


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

